Title: To John Adams from Timothy Pickering, 20 November 1799
From: Pickering, Timothy
To: Adams, John



Philaa. Novr. 20. 1799.

Agreeably to the President’s direction, the Secretary of State respectfully offers the following notices of matters appearing to him proper to be communicated to Congress, at the opening of their approaching session.
“It appearing probable; from the information I had received, that our commercial intercourse with some ports of the Island of St. Domingo might safely be renewed: Conformably to the act of Congress embracing the subject, I directed the restraints & prohibitions of that intercourse to be discontinued; and made proclamation thereof accordingly. Since those ports were opened, the citizens of the United States trading there, together with their property, have been duly respected.
“To an application from Guadaloupe, for a renewal of commerce with that Island, it was answered, That as the depredations committed on our commerce by French armed vessels, occasioned its suspension with the French dominions; so when the French Republic, or any Island belonging to it, should cease to violate our rights by such depredations, & it could thence be deemed safe, expedient & for the interest of the United States to renew a commercial intercourse, the restraints & prohibitions at present imposed on it, would be removed.
“Having received, thro’ the minister resident of the United States at the Hague, manifestations of a desire on the part of the French Republic, to adjust the differences between the United States and France, and that a minister from the former would be duly received: it seemed to be proper further to evince the pacific disposition of the United States: and therefore I nominated Envoys to the French Republic, to be vested with powers to discuss & settle all controversies between the United States and France. The Envoys being appointed, I directed information thereof to be communicated to the French Government, and of the necessity of direct assurances from the Executive Directory, that the Envoys would be received in character to an audience of the Directory, that they should enjoy all the prerogatives attached to that character, and that a minister with equal powers should be appointed & commissioned to treat with them. In answer to this communication, such assurances were given. I have therefore directed the Envoys to proceed on their mission; and the two who were in America, are now on their passage to Europe.
“But while I have thus pursued the steps which appeared to me proper to put an end to our differences with France, I conform to a strong sense of duty, in expressing to you my opinion, that there should be no relaxation in the measures which have been authorised for the protection of our commerce against French armed vessels, or in the preparations for our defence and security, in case the mission should not prove successful. Indeed the very perturbed state of Europe, at this eventful period, seems to point out clearly a steady prosecution of those important objects.
“A difference of opinion on points deemed essential, in the examination of claims of debts due to British subjects, under the sixth article of the treaty of amity commerce and navigation between the United States and Great Britain, having, by the withdrawing of the two commissioners named by the United States, interrupted the proceedings of the board at Philadelphia, His Britannic Majesty has directed the Commissioners appointed by him under the seventh article of that treaty, to withdraw from the board sitting in London: But with the express declaration, ‘That the King is determined to fulfil with punctuality and good faith the engagements which his Majesty has contracted by his treaty with the United States; and that whenever the obstacles which appear at present to impede the progress of the Commission in Philadelphia shall be removed, they will be instructed to resume their functions.’
“It being in like manner my sincere determination, so far as the same depends on me, that with equal punctuality & good faith, the engagements contracted by the United States in their treaties with His Britannic Majesty, should be fulfilled; I will take every requisite measure for obtaining such an explanation & agreement on the points in difference, as may lead to a fair and equitable adjustment & payment of the debts embraced by those treaties.—With such dispositions on both sides, I persuade myself that the obstacles to the progress of the Commission at Philadelphia will be removed; and that the boards of Commissioners in London and Philadelphia will proceed and bring the business committed to them respectively to a satisfactory conclusion.
“It is painful to notice that the execution of the laws has again been obstructed in some of the countries of Pennsylvania; and that it has been deemed necessary to call out a military force to repress the insurrection & arrest offenders. This has been done; and the laws relating to the land tax, are now in a course of execution.
With respect to the Mississippi Territory, it seems to the Secretary of state not necessary to refer to it now, seeing its government was organized prior to the last session of Congress. A petition from the Inhabitants transmitted by Governor Sargent, to be laid before Congress by message, will bring the Territory into notice.
A letter received yesterday from Mr. Ellicott, announcing obstructions to the further running of the boundary line between the United States and Spain, will demand some consideration: Unquestionably the Spaniards (I may probably say the Spanish Government) are the cause. An examination of the papers at a time of more leisure, may perhaps induce the President to make a communication to Congress by message.
Timothy Pickering